

Agreement


This Agreement (“Agreement”), effective as of October 1, 2004, is between Thomas
Equipment Inc., a Delaware Corporation and it’s wholly owned subsidiary Thomas
Equipment 2004, Inc., a Canadian Corporation (“the “Company”), and Clifford Rhee
(“Executive”).


WHEREAS, the Company desires to engage Executive as its President, (referred to
herein as “President”), for the period, and upon the other terms and conditions,
herein provided; and
 
WHEREAS, Executive is willing to be employed by the Company as its President
pursuant to the terms and conditions of this Agreement effective October 1,
2004; and


NOW, THEREFORE, in consideration of the promises, the mutual covenants and
obligations herein contained, and for other good and valuable consideration, the
receipt, adequacy, and sufficiency of which are hereby acknowledged, the parties
hereto do hereby covenant and agree as follows:



1.   EMPLOYMENT 



1.1  Position. The Company hereby confirms Executive’s employment as its
President and one of its five members of its Board of Directors. Executive shall
report directly to the Company’s Chairman and shall perform the duties described
in Section 1.2 hereof, subject to such limitations of authority as may be
established from time to time by the Company’s Board of Directors and applicable
law.


1.2  Duties. Executive’s duties will include all those duties customarily
associated with the position of President, subject to the direction of the
Company’s Chairman. Such duties shall include overall management of Company.
Executive agrees to devote substantially his entire business time and attention
to the performance of his duties hereunder and to serve the Company diligently
and to the best of his abilities. Notwithstanding the foregoing, Executive shall
have the continuing right:


(a)  to make passive investments in the securities of any publicly-owned
corporation;
 
(b)  to make any other passive investments with respect to which he is not
obligated or required to, and does not in fact, devote any substantial
managerial efforts that interfere with the fulfillment of his duties to the
Company; and
(c)  subject to the prior written approval of the Company’s Board of Directors
(the “Board of Directors”), to serve as a director of or consultant to other
companies and entities Executive represents that he is under no actual or
alleged restriction, limitation, or other prohibition (whether as a result of
prior employment or otherwise) to perform his duties as described herein.





       

--------------------------------------------------------------------------------

 




 

2.   COMPENSATION AND BENEFITS 



2.1  Annual Salary. The Company shall pay Executive a base annual salary of
$275,000.00 (the “Initial Base Annual Salary”) periodically throughout the year,
commencing upon the acquisition of the assets of Thomas Equipment, Ltd., in
accordance with its customary payroll practices, as modified from time to time,
subject to all payroll and withholding deductions required by applicable law.


2.2  Other Benefits. Executive shall be entitled to other benefits and
perquisites including company stock option plan and performance bonus no less
favorable than those provided to the Company’s management employees generally as
such benefits and perquisites may be modified from time to time in the Company’s
discretion. Such benefits shall include medical insurance based on the policy
procured by Company.


2.3  Expense Reimbursement. The Executive shall be reimbursed for all expenses,
including car phone (including monthly fee and usage charge), travel,
accommodations and promotional and entertainment expenses, reasonably incurred
by him in performing his duties under this Agreement; provided, that all
expenses shall be supported by receipts or vouchers or other documentation
reasonably satisfactory to the Company. The Company agrees that if, in
performing his duties under this Agreement, the Executive purchases and uses
"Business Class" or equivalent airline tickets for flights in excess of three
hours in duration, the Executive shall be reimbursed for such airline tickets.
In addition, the Company shall pay all reasonable fees and costs related to the
Executive's membership in such professional organizations as are appropriate to
the Executive's position with the Company.With respect to Executive’s reasonable
out-of-pocket business expenses, including Company’s standard car allowance,
Executive shall be reimbursed in accordance with Company’s established policies.
 

2.4    Vacation.    The Executive shall be entitled to four weeks of vacation
time per calendar year (pro-rated for any part of a calendar year), which
vacation time shall be taken at a time or times mutually convenient for the
Company and the Executive. During authorized vacation periods, the Executive's
compensation shall continue to be paid by the Company. The Executive's vacation
time shall not accumulate from year to year.


2.5    Special Consideration. In order for Company to consummate financing with
Business New Brunswick and McCain Group Limited that was integral to its ability
to fulfill the acquisition of assets from Thomas Equipment Ltd, Executive was
required to provide a personal guaranty and a pledge of his personal assets. The
Executive shall be entitled to receive a one-time fee of $600,000 in US funds to
be paid in full by no later than January 31, 2005 as partial consideration for
his financial assistance to Company. It shall be deemed that $300,000 shall
constitute a retention bonus which shall be deemed to be earned upon third
anniversary date of this agreement. The retention bonus shall only be repayable
to the Company in pro-rata basis if and only if the Executive voluntarily
terminates his employment with the Company before the third anniversary date of
this agreement.







       

--------------------------------------------------------------------------------

 




 

3.   TERMINATION AND SEVERANCE PAY



3.1  At Will. Executive and the Company acknowledge and agree that Executive’s
employment with the Company is “at will” during the term of this Agreement.
Accordingly, either party may terminate Executive’s employment by the Company,
with or without cause, in which case Executive shall have no claim for lost
wages, although termination of Executive’s employment shall be subject to the
terms and conditions of this Agreement regarding severance pay, benefits and
other obligations. Executive and the Company are not party to any oral agreement
relating to the Executive’s employment by the Company.


3.2  Voluntary Resignation. In the event that Executive’s employment with the
Company terminates as a result of his voluntary resignation, Executive shall be
entitled to no severance pay or benefits. Executive shall not terminate this
agreement unless Executive and Company shall have named a replacement that is
satisfactory to McCain Foods pursuant to requirements contained within any
shareholder agreement or subscription agreement requiring Executive’s employment
with the Company.



3.3  

Involuntary Termination. 



(a)    Severance Pay. In the event that Executive’s employment with the Company
is terminated by the Company For Just Cause (as defined in Section 3.3 (c)
hereof), Executive shall not be entitled to severance pay or benefits. Excepting
termination by the Company For Just Case, in the event that Executive’s
employment with the Company is terminated, Executive shall be entitled to
severance pay in the form of continuation of Normalized Base Annual Salary, for
twenty-four months.


(b)    Additional Benefits. In the event that Executive’s employment with the
Company is terminated by the Company other than For Just Cause, Executive shall
be entitled to continue to participate in the Company’s employee benefit
programs as and to the extent theretofore made available to him pursuant to
Section 2.3 above. Such benefits shall be continued in accordance with the
Company’s employment policies then in effect including customary co-payment
obligation for health insurance. Such benefits shall continue for the benefit of
Executive for the entire period of his severance pay continuation as provided in
section 3.3 (a) above, in the same manner and at the same level as in effect
immediately prior to Executive’s termination. In addition, upon any termination
of Executive by the Company other than For Just Cause, any and all cash bonuses
that would be payable to Executive at the end of a period but for is earlier
termination shall be payable to him immediately and pro rata (in accordance with
the percentage of completion of the period in question and with reference to the
best available financial information proximate to the time of termination).


(c)    For Just Cause. For purposes of this Agreement, the term “For Just Cause”
shall mean any termination of employment of Executive for one or more of the
following reasons:





       

--------------------------------------------------------------------------------

 


(i)  the substantial failure by such person, for any reason other than his death
or Disability (as defined below), to comply with a lawful, written instruction
of the Company’s Chairman or Board of Directors, which instruction is consistent
with his duties as elsewhere provided in this Agreement, and which instruction
is not overruled by higher corporate authority and which failure continues
without interruption for the five (5) days immediately following Executive’s
receipt of such instruction;


(ii)  the substantial and continuing failure of Executive, for any reason other
than his death or Disability, to render vital service to the Company in
execution of his essential duties, as determined by the Board of Directors in
good faith with reference to such person’s employment agreement then in effect
after giving written notice to such person and an opportunity for him to remedy
such failure within five (5) days of receiving such notice;


(iii)  the conviction of such person for a felony involving an act of moral
turpitude, which conviction has become final and non-appealable;


(iv)  recklessness in the performance of such person’s duties to the Company
causing material harm to the Company; or


(v)  material dishonesty, material breach of fiduciary duty or material breach
by Executive of any representation, covenant or other agreement contained in
this Agreement.


3.4    Death.    In the event of Executive’s death, this Agreement shall
automatically terminate and shall be of no further force or effect; provided,
however, the Company shall be obligated to make all the payments and to provide
all the benefits due to Executive hereunder to the time of his death.


3.5    Disability.    In the event of Executive’s Disability (as defined below)
during the term of this Agreement for any period of at least three (3)
consecutive months, the Company shall have the right, exercisable in its
discretion, to terminate this Agreement. In the event that the Company does
elect to terminate this Agreement, Executive shall not be entitled to any
severance pay but shall be entitled to normal disability benefits in accordance
with such policies of the Company as may then be in effect. For purposes of this
Agreement, “Disability” shall mean the inability of Executive to perform the
essential functions of his employment hereunder by reason of physical or mental
illness or incapacity as determined by a physician chosen by the Company and
reasonably satisfactorily to Executive or his legal representative.



4.   TERM



This Agreement shall become effective as of the date hereof and shall terminate
on the date that is three (3) years after the date hereof, unless earlier
terminated pursuant to Article 3 hereof.



5.   NON-DISCLOSURE, RESTRICTIVE COVENANTS, AND NON-DISPARAGEMENT






       

--------------------------------------------------------------------------------

 


5.1  Non-Disclosure. Except as is reasonably necessary in the performance of his
duties hereunder, Executive shall not disclose to any person or entity, or use
for his own direct or indirect benefit, any Confidential Information (as defined
below) pertaining to the Company obtained by him in connection with his
employment with the Company. For purposes of this Agreement, the term
“Confidential Information” shall include information with respect to the
Company’s products, services, processes, suppliers, customers, customers’
account executives, suppliers and distribution information, price lists,
identity and list of actual and potential customers, trade secrets, technical
information, business plans, and strategies and financial records or condition;
provided, however, that such information shall not be treated as Confidential
Information to the extent that it has been publicly disclosed by the Company
(other than by Executive through a breach of this Section 5.1)


5.2  Restrictive Covenants. Executive agrees that, after the termination of
Executive’s employment and for the one year period after the date hereof,
provided the Company is not in default of any obligation to Executive under this
Agreement or otherwise, he shall not:
 
(a)  directly or indirectly, alone or as a partner, joint venturer, officer,
director, employee, consultant, agent, independent contractor or stockholder of
any company or business, engage in any business activity in the United States,
Canada, Asia and Europe (“Restricted Territory”), and which is directly or
indirectly in competition with the business conducted by the Company as of the
date of the termination of Executive’s employment; provided however, that, the
beneficial ownership of less than 5% of the shares of stock of any corporation
having a class of equity securities actively traded on a national securities
exchange or over-the-counter market shall not be deemed, in and of itself, to
violate the prohibitions of this Section.
 

(b)   directly or indirectly:



(i)  induce any customer to patronize any business directly or indirectly in
competition with the business conducted by Company;


(ii)  canvass, solicit or accept from any entity any such competitive business;
or


(iii)  request or advise any customer to withdraw, curtail, or cancel any such
customer’s business with Company;


(c)  employ any person who was employed by Company at or within twelve (12)
months prior to the termination of Executive’s employment or in any manner seek
to induce any such person to leave his or her employment; or


(d)  directly or indirectly, in any way utilize, disclose, copy, reproduce, or
retain in his possession’s any of Company’s proprietary rights or records,
including, but not limited to, any of its customer lists.





       

--------------------------------------------------------------------------------

 


Executive agrees and acknowledges that the restrictions contained in this
Section 5.2 are reasonable in scope and duration and are necessary to protect
Company after the termination of Executive’s employment. If any provision of
this Section as applied to any party or to any circumstance is adjudged by a
court to be invalid or unenforceable, the same will in no way affect any other
circumstance or the validity or enforceability of this Agreement. If any such
provision, or any part, thereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court making such determination shall have the power to reduce the duration
and/or area of such provision, and/or to delete specific words or phrases, and
in its reduced form, such provision shall then be enforceable and shall be
enforced. The parties agree and acknowledge that the breach of this Section will
cause irreparable damage to Company and upon breach of any provision of this
Section, Company shall be entitled to injunctive relief, specific performance or
other equitable relief; provided, however, that this shall in no way limit any
other remedies which Company may have (including, without limitation, the right
to seek monetary damages).
 

5.3  Defamatory Statement. Executive agrees from the date hereof he shall not
make any written or oral statements that are slanderous, libelous or defamatory
concerning the company or any of its affiliates, including without limitation,
any or all of the Company’s or affiliate’s executive officers and directors.



6.   MISCELLANEOUS



6.1  No Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach thereof.


6.2  Notices. Any and all notices referred to herein shall be furnished in
writing and shall be delivered by hand or sent by registered or certified mail,
postage prepaid, to the respective parties at the following addresses ) or at
such other address as either party may from time to time designate to the other
by like notice):


To the Company:
Thomas Equipment Inc.
 
1818 North Farwell Ave
 
Milwaukee, Wisconsin
 
53202
       
To Executive:
Clifford Rhee
 
5423 Planters Wood Court
 
Mississauga, Ontario
 
Canada, L5M 5V6


 
6.3    Assignment.    This Agreement may not be assigned by Executive and may
not be assigned by the Company otherwise than by operation of law. This
Agreement shall be binding upon the Company’s successors and assigns.


6.4    Entire Agreement.    This Agreement supersedes any and all prior written
or oral agreements between Executive and the Company and evidences the entire
understanding of the parties hereto with respect to the terms and conditions of
Executive’s employment with the Company.





       

--------------------------------------------------------------------------------

 


6.5  Governing Law. This Agreement shall be enforced in accordance with the laws
of the State of Delaware as to Thomas Equipment, Inc. and as to the Province of
Ontario as to Thomas Equipment 2004, Inc., without regard to any conflict of
laws principles which would require the application of the laws of other
jurisdiction.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.






Thomas Equipment Inc. and
Thomas Equipment 2004, Inc.





        /s/ DAVID MARKS     /s/ CLIFFORD RHEE

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Chairman     Clifford Rhee

 
 

 

--------------------------------------------------------------------------------























